Appellant's motion for rehearing constitutes a rather serious indictment against attorneys who fail to properly prepare and have filed within time statements of fact in their clients' cases. This court is in nowise responsible for the law, as it is made by the Legislature and we have no way of punishing lawyers who do not properly take care of the interests of their clients, and who may fail to present proper bills of exception or to have statements of fact filed in time.
Finding no complaint in the motion of any matter upon which we might grant same, the motion will be overruled.
Overruled.
HAWKINS, J., absent. *Page 643